Case 20-32643 Document 1 Filed in TXSB on 05/15/20 Page 1 of 44

Fill in this information to identify the case:

United States Bankruptcy Court for the:
Southern District of Texas

Case number (if known): Chapter 15 Q) Check if this is an
amended filing

Official Form 401
Chapter 15 Petition for Recognition of a Foreign Proceeding 12115

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write debtor's name and case number (if known).

4. Hebiete dams ENTREC Corporation

2. Debtor's unique identifier For non-individual debtors:

C) Federal Employer Identification Number (EIN) _ =

wi Other 825232754 . Describe identifier Ca. BN

For individual debtors:

C) Social Security number: xxx — xx-

C) Individual Taxpayer Identification number (ITIN): 9 xx -— xx —

 

C) Other . Describe identifier

 

3. Name of foreign
representative(s) Alvarez & Marsal Canada Inc.

4. Foreign proceeding in which
appointment of the foreign COURT OF QUEEN'S BENCH OF ALBERTA JUDICIAL CENTRE CALGARY

representative(s) occurred

 

5. Nature of the foreign

 

 

. Check one:
proceeding
C) Foreign main proceeding
C) Foreign nonmain proceeding
v Foreign main proceeding, or in the alternative foreign nonmain proceeding
&. Evidence of the foreign WM Acertified copy, translated into English, of the decision commencing the foreign proceeding and
proceeding appointing the foreign representative is attached.
LC) A certificate, translated into English, from the foreign court, affirming the existence of the foreign
proceeding and of the appointment of the foreign representative, is attached.
LC) Other evidence of the existence of the foreign proceeding and of the appointment of the foreign
representative is described below, and relevant documentation, translated into English, is attached.
7. Is this the only foreign C) No. (Attach a statement identifying each country in which a foreign proceeding by, regarding, or against the
proceeding with respect to debtor is pending.)
the debtor known to the wi
Yes

foreign representative(s)?

Official Form 401 Chapter 15 Petition for Recognition of a Foreign Proceeding page 1
Case 20-32643 Document 1 Filed in TXSB on 05/15/20 Page 2 of 44

Oebtor ENTREC Corporation Case number (if known),

Name

 

8. Others entitled to notice Attach a fist containing the names and addresses of:

(i) all persons or bodies authorized to administer foreign proceedings of the debtor,

(ii) _ all parties to litigation pending in the United States in which the debtor is a party at the time of filing of this

petition, and

(ii) all entities against whom provisional relief is being sought under § 1519 of the Bankruptcy Code.

 

9. Addresses Country where the debtor has the center of its
main interests:

Debtor’s registered office:

 

 

 

 

 

Canada 1400, 350 - 7th Avenue S.W.
Number Street
P.O. Box
Calgary _ Alberta T2P 3N9
City State/Province/Region ZIP/Postal Code
Canada
Country

Individual debtor's habitual residence:

Address of foreign representative(s):

1680-400 Burrard Street

 

 

 

 

 

 

 

 

Number Street Number Street
P.O. Box P.O. Box
Vancouver, BC V6C 3A6
City State/Province/Region ZIP/Postal Code City State/Province/Region ZIP/Postal Code
Canada
Country Country

10. Debtor’s website (URL)

http:/Avww.entrec.com and www.alvarezandmarsal.com/entrec

 

41. Type of debtor Check one:

{) Non-individual (check one):

wi Corporation. Attach a corporate ownership statement containing the information

described in Fed. R. Bankr, P. 7007.1.
Q Partnership
QO) other, Specify:

 

O1 Individual

Official Form 401 Chapter 15 Petition for Recognition of a Foreign Proceeding

page 2
Case 20-32643 Document1 Filed in TXSB on 05/15/20 Page 3 of 44

Debtor ENTREC Corporation
Name

12. Why is venue proper in this
district?

13. Signature of foreign
representative(s)

14. Signature of attorney

Official! Form 401

Check one:

Case number (a snown),

{2 Debtor's principal place of business or principal assets in the United States are In this district.

C) Debtor does not have a place of business or assets in the United States, but the following
action or proceeding in a federal or state court is pending against the debtor in this district:

 

i ir neither box is checked, venue is consistent with the interests of justice and the convenience
of the parties, having regard to the relief sought by the foreign representative, because:

Ultimate parent of US subsidiary with principal assets in SDTX

| request relief in accordance with chapter 15 of title 11, United States Code.

| am the foreign representative of a debtor in a foreign proceeding, the debtor is eligible for the
relief sought in this petition, and | am authorized to file this petition.

| have examined the information in this petition and have a reasonable belief that the

information is true and correct.

| declare under penaity of perjury that the foregoing is true and correct,

x ththy —

Signature of foreign repfesentative

05/15/2020

MM /DD?i YYYY

Executed on

x

Anthony Tillman, Senior Vice President
Printed name

 

Signature of foreign representative

Executed on
MM /DD/ YYYY

X /s/Steve A. Peirce
Signature of Attorney for foreign representative

Steve A. Peirce
Printed name

Norton Rose Fulbright US LLP

Firm name

111 West Houston Street, Suite 1800
Number Streel

San Antonio
City

(210) 270-7179

 

Printed name

05/16/2020 _
MM /DDIYYYY

Date

TX 78205
State ZIP Code

steve.peirce@nortonrosefulbright.com

 

 

Contact phone Email address
15731200 TX
Bar number State

Chapter 15 Petition for Recognition of a Foreign Proceeding

page 3
Case 20-32643 Document 1 Filed in TXSB on 05/15/20 Page 4 of 44

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
In re: §
§ CASE NO.
ENTREC CORPORATION, ef a/,! §
, § Chapter 15
Debtors in a foreign proceeding. § (Joint Administration Requested)

 

STATEMENT OF FOREIGN REPRESENTATIVE PURSUANT TO
FED. R. BANKR. P. 1007(A)(4)

Alvarez & Marsal Canada Inc. (“A&M”), as the court-appointed monitor (the “Monitor’”)
and authorized foreign representative of (1) ENTREC Corporation, an Alberta, Canada
corporation, (2) ENT Oilfield Group Ltd., an Alberta, Canada corporation, (3) Capstan Hauling
Ltd., an Alberta, Canada corporation, (4) ENT Capital Corp., an Alberta, Canada corporation, (5)
ENTREC Holdings Inc., a Texas corporation, (6) ENTREC Cranes & Heavy Haul Inc., a Texas
corporation, (7) ENTREC Alberta Ltd., an Alberta, Canada corporation, and (8) ENTREC
Services Ltd., an Alberta, Canada corporation (collectively, the “Debtors”) in the proceeding
pending in the Court of Queen’s Bench of Alberta, Judicial Centre of Calgary (the “Canadian
Court” and the “Canadian Proceedings”) under the Companies’ Creditors Arrangement Act (the
“CCAA”), hereby submits the following Statement of Foreign Representative Under Fed. R.
Bankr. P. 1007(a)(4) (the “Statement”):

The Monitor is an authorized foreign representative as defined in 11 U.S.C. § 101(24). The
Canadian Proceeding is a foreign proceeding as defined in 11 U.S.C. § 101(23). The Debtors are

debtors as defined in 11 U.S.C. § 1502(1).

 

' The Debtors in these chapter 15 cases, along with the last four digits of the Debtors’ unique identifier are: ENTREC
Corporation (Ca. BN 2754); ENT Oilfield Group Ltd. (Ca. BN 3917); Capstan Hauling Ltd. (Ca. BN 1535); ENT
Capital Corp. (Ca. BN 5538); ENTREC Holdings Inc. (Tex. Secty State File No. 5531); ENTREC Cranes & Heavy
Haul Inc. (EIN 2917); ENTREC Alberta Ltd. (Ca. BN 4135); ENTREC Services Ltd. (Ca. BN 9438). Additional
information regarding this case may be obtained on the Monitor’s website for this case at
www.alvarezandmarsal.com/entrec and the noticing agent’s website for this case at http://cases.stretto.com/entrec.

999132152 -|-
Case 20-32643 Document1 Filed in TXSB on 05/15/20 Page 5 of 44

I. Corporate Ownership Statement Pursuant to Rule 7007.1
Pursuant to Fed. R. Bankr. P. 7007.1, the following corporations directly or indirectly owns
10% or more of the following Debtors’ equity interests:

e ENTREC Corporation is a publicly traded company and is listed on the Toronto Stock
Exchange under the trading symbol “ENT.” As of March 10, 2020, (a) J.V. Driver
Corporation owned 17.50% of common shares of ENTREC Corporation, (b) North
Channel of Georgian Bay Holdings Ltd. owned 16.73% of common shares of ENTREC
Corporation, and (c) FM Airport Industrial Park Ltd. owned 14.05% of common shares of
ENTREC Corporation.

e ENT Oilfield Group Ltd. is owned 73% by ENTREC Corporation and 27% by non-Debtors
Haden’s Hauling Ltd. and 2140303 Alberta Ltd.

e Capstan Hauling Ltd. is owned 100% by ENT Oilfield Group Ltd.

e ENT Capital Corp. is owned 100% by ENTREC Corporation.

¢ ENTREC Holdings Inc. is owned 100% by ENT Capital Corp.

e ENTREC Cranes & Heavy Haul Inc. is owned 100% by ENTREC Holdings Inc.
e ENTREC Alberta Ltd. is owned 100% by ENTREC Corporation.

e ENTREC Services Ltd. is owned 100% by ENTREC Corporation.

Il. Administrators in Foreign Proceedings Respecting the Debtors.

The names and addresses of all administrators in foreign proceedings of the Debtors are:
Alvarez & Marsal Canada Inc. (Monitor) Attn: Anthony Tillman, Senior Vice President, 1680-400
Burrard Street, Vancouver, BC, Canada, V6C 3A6.

Il. Litigation in the United States in Which One or More of the Debtors is a Party.

As of the filing of the Debtors’ chapter 15 petitions, the Monitor is unaware of any litigation
that has been commenced and is pending in the United States in which one or more of the Debtors
is a party, except as listed in the attached Exhibit A. The Monitor will amend this Statement, to

the extent necessary, if additional information becomes available.

99913215.2 -2-
Case 20-32643 Document1 Filed in TXSB on 05/15/20 Page 6 of 44

IV. Entities Against Whom Provisional Relief is Sought Under 11 U.S.C. § 1519.
The Monitor seeks provisional relief to the fullest extent permitted under section 1519, .

including against the entities listed in the attached Exhibit B.

Signature page follows

99913215.2 -3-
Case 20-32643 Document1 Filed in TXSB on 05/15/20 Page 7 of 44

DECLARATION
I, Anthony Tillman, Senior Vice President at Alvarez & Marsal Canada Inc., foreign
representative and court-appointed monitor for the above-captioned Debtor, declare under
penalty of perjury that I have read the foregoing Statement and it is true and correct to the best of
my information and belief.
Executed on: May 15, 2020
By: SDL a
Anthony Tillman”

Senior Vice President at Alvarez & Marsal Canada
Inc., Foreign Representative and Monitor

99913215.2 -4-
Case 20-32643 Document1 Filed in TXSB on 05/15/20 Page 8 of 44

Exhibit A

99913215.2 -1l-
Case 20-32643 Document1 Filed in TXSB on 05/15/20 Page 9 of 44

EXHIBIT A TO STATEMENT OF FOREIGN REPRESENTATIVE PURSUANT TO
FED. R. BANKR. P. 1007(A)(4): LITIGATION PARTIES

1. Entrec Cranes & Heavy Haul v Essential Logistics LLC, Cause No. 2020-10224,
129th Judicial District, Harris County--Judgment)

a. Essential Logistics, LLC, 8301 Fairbanks N. Hou. Houston, TX 77064

Luis.valicias@essentiallogistics.net

2. Entrec Cranes & Heavy Haul v Legion Rig Services LLC, Cause 2019cv30948,
Weld County District Court, Colorado — (Default Judgment)

a. Legion Rig Services LLC no info-no longer in business

3. Juan Pinela (for Nicolas Pinela, deceased), et al. v XTO Energy Inc., et al. , Cause
348-301779-18, 348th Judicial District, Tarrant County

a. Co defendants Frontier Drilling LLC, DSI, AMC (no known addresses)
b. Frontier Drilling LLC (no known address)

4, Entrec Cranes & Heavy Haul v TJD Consulting LLC (Tribal Court Fort Berthold
Indian Reservation CV-2019-0501 District Court Civil Division, New Town, North
Dakota)

a. TJD Consulting LLC, PO Box 428, Mandaree, ND 58757

5. Tyler Kruse v Patterson UTI-Drilling Company, LLC, North Dakota, McKenzie
County, NW Judicial District

a. Houston Specialty Insurance (insured ENTREC Cranes & Heavy Haul), c/o
Lisa M. Lampkin, Selman Brietman LLP, 11766 Wilshire Blvd., 6th Floor,
Los Angeles, CA 90025-6546, llampkin@selmanlaw.com

b. Tyler Kruse: (no known address)

99913215.2 -2-
Case 20-32643 Document1 Filed in TXSB on 05/15/20 Page 10 of 44

Exhibit B

99913215.2 -l-
Case 20-32643 Document1 Filed in TXSB on 05/15/20 Page 11 of 44

2140303 ALBERTA LTD.

SMITH WELLS

NO KNOWN ADDRESS

EMAIL: smith@capstanhauling.com
FAX:

A VETERANS HOMESTEAD
SOLUTIONS INC

3225 MCLEOD DR, SUITE 100

LAS VEGAS, NV 89121

EMAIL:
aveteransleasingsolution@gmail.com
FAX:

A&E TIRE

3855 E 52ND AVE
DENVER, CO 80216
EMAIL:

FAX:

ADVANCED BUSINESS METHODS
1515 13TH AVE EAST

PO BOX 428

WEST FARGO, ND 58078

EMAIL:

FAX:

ADVANCED EQUIPMENT RENTAL,
LLC

3001 MILLS ST

LAFAYETTE, LA 70507

EMAIL:

FAX:

AIP PRODUCTS, INC (AUTOMOTIVE &
INDUSTRIAL PRODUCTS)

324 S LARK

PO BOX 14088

ODESSA, TX 79768-4088

EMAIL:

FAX:

AIRGAS ON-SITE SAFETY SERVICES
906 WEST 13TH STREET

DEER PARK, TX 77536-3164

EMAIL:

FAX:

ALL CRANE INSPECTION LLC
6749 WESTNEDGE STEK PMB 102
PORTAGE, MI 49002

EMAIL:

FAX:

ALL PROPERTY SERVICES, INC.
1630 S COLLEGE AVE

FORT COLLINS, CO 80525

EMAIL: info@allpropertyservices.com
FAX:

ALLISON HEAVY HAUL
2817 LYCOMING CREEK RD
WILLIAMSPORT, PA 17701
EMAIL:

FAX:
Case 20-32643 Document1 Filed in TXSB on 05/15/20 Page 12 of 44

AMC

NO KNOWN ADDRESS
EMAIL:

FAX:

AMERIPRIDE SERVICES INC.
PO BOX 2020

BEMIDJI, MN 56619-2020
EMAIL:

FAX:

ANDALUCIA VILLAS
5075 EAST 52 ST $102
ODESSA, TX 79762
EMAIL:

FAX:

ANDERSON MACHINERY COMPANY
1500 S JOHN BEN SHEPPERD
ODESSA, TX 79766

EMAIL:

FAX:

API SYSTEMS INTEGRATORS
7306 W YELLOWSTONE HWY
CASPER, WY 82604

EMAIL:

FAX:

ARIZONA DEPARTMENT OF
REVENUE

PO BOX 29079

PHOENIX, AZ 85038-9079
EMAIL:

FAX:

ASAP DRUG SOLUTIONS, INC
PO BOX 11329

CARSON, CA 90749

EMAIL:

FAX:

ASSOCIATED GENERAL
CONTRACTORS OF

PO BOX 1624
BISMARCK, ND 58502
EMAIL:

FAX:

ASSOCIATED SUPPLY COMPANY,
INC

PO BOX 3888

LUBBOCK, TX 79452

EMAIL:

FAX:

ASTORIA HOTEL & EVENT CENTER
363 15TH STREET WEST
DICKINSON, ND 58601

EMAIL:

FAX:
Case 20-32643 Document1 Filed in TXSB on 05/15/20 Page 13 of 44

ATIGUN INCORPORATED

PO BOX 381

KENAI, AK 99611-0381

EMAIL: JBalaska@atiguninc.com
FAX:

AUSTIN HOSE

PO BOX 7890

AMARILLO, TX 79114-7890
EMAIL:

FAX:

AUTO VALUE (DICKINSON)
225 EAST VILLARD
DICKINSON, ND 58601
EMAIL:

FAX:

AVEDA TRANSPORTATION &
ENERGY SERVICES

SUITE 300, 435 4TH AE SW
CALGARY, AB T2P 3A8 CANADA
EMAIL:

FAX:

B&H DELIVERY
122ND STE
LEMMON, SD 57638
EMAIL:

FAX:

BADLANDS POWER FUELS, LLC
PO BOX 912620

DENVER, CO 80291-2620
EMAIL:

FAX:

BAKKEN ENERGY INV, LLC

135P. RICKMAN INDUSTRIAL DRIVE
CANTON, GA 30115

EMAIL: dmiller@cscgc.com

FAX:

BAKKEN LUBRICANTS
PO BOX 7084
WILLISTON, ND 58803
EMAIL:

FAX:

BARNHART BOLT & SPECIAL
FASTENERS, INC

PO BOX 69085

ODESSA, TX 79769-9085
EMAIL:

FAX:

BASIN WIRE ROPE & RIGGING
PO BOX 13790

ODESSA, TX 79768

EMAIL:

FAX:
Case 20-32643 Document1 Filed in TXSB on 05/15/20 Page 14 of 44

BASSLER ENERGY SERVICES, INC

PO BOX 33
DEANVILLE, TX 77852
EMAIL:

FAX:

BECKER COUNTY HIGHWAY
DEPARTMENT

200 STATE STREET EAST
DETROIT LAKES, MN 56501
EMAIL:

FAX:

BIG BUTTE SERVICES
PO BOX 2082
WATFORD, ND 58854
EMAIL:

FAX:

BIG HORN TIRE, INC
501 WESTSIDE DRIVE
GILLETTE, WY 82718
EMAIL:

FAX:

BIGGE CRANE AND RIGGING CO
PO BOX 205220

DALLAS, TX 75320-5220

EMAIL: ar@bigge.com

FAX:

BISHOP LIFTING

3346 KERMIT HWY
ODESSA, TX 79764-6425
EMAIL:

FAX:

BLACK HILLS TRUCKING
455 N POPLAR

PO BOX 2360

CASPER, WY 82602
EMAIL:

FAX:

BLASTWORKS

3130 121ST AVE SW
DICKINSON, ND 58601
EMAIL:

FAX:

B-LINE FILTER & SUPPLY
BOX 4598

ODESSA, TX 79760
EMAIL:

FAX:

BOESPFLUG

1300 E VILLARD ST
DICKINSON, ND 58601-6415
EMAIL:

FAX:
Case 20-32643 Document1 Filed in TXSB on 05/15/20 Page 15 of 44

BOX SOLUTIONS LLC

1450 NEW MEXICO ST
LOVELAND, CO 80538
EMAIL:

FAX:

BRIDGESTONE HOSEPOWER LLC
50 INDUSTRIAL LOOP NORTH
ORANGE PARK, FL 32073

EMAIL:

FAX:

BRITT TRUCKING
1900 SEMINOLE RD
PO BOX 707
LAMESA, TX 79331
EMAIL:

FAX:

BROWN ELECTRIC COMPANY
PO BOX 1623

ODESSA, TX 79760

EMAIL:

FAX:

BUTLER MACHINERY CO.
BOX 9559

FARGO, ND 58106-9559
EMAIL:

FAX:

CABLE TECH SLING & SUPPLY
COMPANY

5085 OAKLAND ST

DENVER, CO 80239

EMAIL:

FAX:

CANADIAN WESTERN BANK
MCLENNAN ROSS LLP, CHUCK
RUSSELL

600 MCLENNAN ROSS BUILDING
12220 STONY PLAIN ROAD
EDMONTON, ALBERTA TSN 3Y4
CANADA

EMAIL: crussell@mross.com

FAX:

CAPITAL CITY RESTAURANT
SUPPLY

1414 INTERSTATE LOOP
BISMARK, ND 58503

EMAIL:

FAX:

CARQUEST AUTO PARTS
PO BOX 404875
ATLANTA, CA 30384-4875
EMAIL:

FAX:

CASCADE AUTO GLASS
204 N MAIN ST

WATFORD CITY, ND 58854
EMAIL:

FAX:
Case 20-32643 Document1 Filed in TXSB on 05/15/20 Page 16 of 44

CENTURYLINK

PO BOX 91155

SEATTLE, WA 98111-9255
EMAIL:

FAX:

CERTIFIED LABORATORIES
PO BOX 971269

DALLAS, TX 75397-1269
EMAIL:

FAX:

CERTIFIED POWER, INC.
COMPANIES

75 REMITTANCE DR DEPT 3165
CHICAGO, IL 60675-3165
EMAIL:

FAX:

CHANCE IT PILOT SERVICE LLC
PO BOX 52013

CASPER, WY 82605

EMAIL:

FAX:

CHARBONNEAU CAR CENTER
346 1ST STREET WEST
DICKINSON, ND 58601

EMAIL:

FAX:

CHERRY CREEK MEDIA
PO BOX 2048
WILLISTON, ND 58802
EMAIL:

FAX:

CHIEF OILFIELD SERVICES
40 1ST AVE WEST
DICKINSON, ND 58601
EMAIL:

FAX:

CHRISTOPHER FOGLER
1952 VILLAS CT
DICKINSON, ND 58601
EMAIL:

FAX:

CINTAS CORPORATION 440
PO BOX 650838

DALLAS, TX 75265

EMAIL:

FAX:

CITY OF BISMARCK
PO BOX 5503
BISMARCK, ND 58506
EMAIL:

FAX:
Case 20-32643 Document1 Filed in TXSB on 05/15/20 Page 17 of 44

CITY OF EVANS

1100 37TH STREET
EVANS, CO 80620-2036
EMAIL:

FAX:

CITY OF FARGO
PO BOX 1607
FARGO, ND 58107
EMAIL:

FAX:

CLAY COUNTY TREASURER
PO BOX 280

MOORHEAD, MN 56560
EMAIL:

FAX:

CLEAN HARBORS SURFACE
RENTALS USA, INC

PO BOX 3442

BOSTON, MA 02241-3442
EMAIL:

FAX:

CN CUSTOMS BROKERAGE
SERVICES (USA)

3373 GRISWOLD RD

PORT HURON, Mi 48060
EMAIL:

FAX:

COACH, TRUCK & TRACTOR, LLC
406 SENATOR STREET
CONNEAUT, OH 44030-2864
EMAIL:

FAX:

COLORADO DEPARTMENT OF
REVENUE

PO BOX 17087

DENVER, CO 80217-0087
EMAIL:

FAX:

COLORADO DEPARTMENT OF
TRANSPORTATION

2829 W. HOWARD PL.
DENVER, CO 80204

EMAIL:

FAX:

COMPTROLLER OF PUBLIC
ACCOUNTS

PO BOX 149348

AUSTIN, TX 78714-9348
EMAIL:

FAX:

COMPUTERSHARE

ANNA SZCZEPANKIEWICZ

600, 530 8TH AVENUE SW
CALGARY, AB T2P 3S8 CANADA
EMAIL:

FAX:
Case 20-32643 Document1 Filed in TXSB on 05/15/20 Page 18 of 44

CONSOLIDATED COMM NETWORKS
INC.

PO BOX 1408

DICKINSON, ND 58602-1408

EMAIL:

FAX:

CORE LIFTING OF ODESSA LLC
2301 E MURPHY STREET
ODESSA, TX 79761

EMAIL:

FAX:

CRANE SALES & SERVICE
DEPT 1906, PO BOX 2153
BIRMINGHAM, AL 35287-1906
EMAIL: |

FAX:

CRANEWORKS

900 BLUE MOUND RD EAST
HASLET, TX 76052

EMAIL:

FAX:

CRG FINANCIAL LLC
100 UNION AVENUE
CRESSKIU, NJ 07626
EMAIL:

FAX:

CRIMSON CRANE REPAIR
10113 YOUNGER ROAD
MIDLAND, TX 79706
EMAIL:

FAX:

CROPAC EQUIPMENT INC

1007 SOUTH SERVICE ROAD WEST
OAKVILLE, ON L6L 6R3 CANADA
EMAIL: mike@cropac.com

FAX:

CRS DIAGNOSTIC SERVICE LLC
PO BOX 13856

ODESSA, TX 79768

EMAIL:

FAX:

CRUZ ENERGY SERVICES LLC
10944 27 D STREET SW
DICKINSON, ND 58601

EMAIL:

FAX:

CUMMINS SALES & SERVICE
(DENVER)

PO BOX 912138

DENVER, CO 80291-2138
EMAIL:

FAX:
Case 20-32643 Document1 Filed in TXSB on 05/15/20 Page 19 of 44

CURRENT FINANCIAL

TOWER 1 2020, 10060 JASPER AVE
NW

EDMONTON, AB T5J 3R8 CANADA
EMAIL: jstewart@currentfinancial.com
FAX:

CUSTOM TRUCK ONE SOURCE
7701 INDEPENDENCE AVE
KANSAS CITY, MO 64125
EMAIL: ach@U1Source.com
FAX:

DAKOTA FILTER SUPPLIES
501 21ST AVE E
DICKINSON, ND 58601
EMAIL:

FAX:

DAKOTA TOOL AND MACHINE
829 E VILLARD ST
DICKINSON, ND 58601

EMAIL:

FAX:

DALE MEYER TRUCKING COMPANY
PO BOX 3548

ODESSA, TX 79760

EMAIL:

FAX:

DALE TRUCKING INC
623 E 18TH ST
GREELEY, CO 80631
EMAIL:

FAX:

DALES THE PRINTING COMPANY
300 EAST 23RD STREET
ODESSA, TX 79761

EMAIL:

FAX:

DALTON TRUCKING INC
PO BOX 5606
VICTORIA, TX 77903
EMAIL:

FAX:

DARBYS WELDING & MACHINE, INC.
78 48TH AVE SW

DICKINSON, ND 58601

EMAIL:

FAX:

DD&S EXPRESS

8777 ROCKSIDE RD
CLEVELAND, OH 44125
EMAIL:

FAX:
Case 20-32643 Document1 Filed in TXSB on 05/15/20 Page 20 of 44

DE LAGE LANDEN FINANCIAL
SERVICES INC.

111 OLD EAGLE SCHOOL ROAD
WAYNE, PA 19087

EMAIL: pgray@leasedirect.com
FAX:

DEANS BULK SERVICE
PO BOX 249
BARNESVILLE, MN 56514
EMAIL:

FAX:

DELTA RIGGING & TOOLS, INC.
4323 4TH AVE WEST

PO BOX 2039

WILLISTON, ND 58802

EMAIL:

FAX:

DELTA RIGGING & TOOLS, INC.
125 MCCARTY ST

HOUSTON, TX 77029

EMAIL:

FAX:

DENNYS ELECTRIC
PO BOX 1406
DICKINSON, ND 58602
EMAIL:

FAX:

DEPARTMENT OF THE TREASURY
INTERNAL REVENUE SERVICE
OGDEN, UT 84201

EMAIL:

FAX:

DEPARTMENT OF THE TREASURY -
INTERNAL REVENUE SERVICE

PO BOX 7346

PHILADELPHIA, PA 19101-7346
EMAIL:

FAX:

DEPARTMENT OF THE TREASURY -
INTERNAL REVENUE SERVICE

324 25ST STREET

OGDEN, UT 84401

EMAIL:

FAX:

DEX MEDIA EAST, INC.
PO BOX 78041

PHOENIX, AZ 85062-8041
EMAIL:

FAX:

DIAMOND FLEET PARTS INC
1925 W2ND ST

ODESSA, TX 79763

EMAIL:

FAX:
Case 20-32643 Document1 Filed in TXSB on 05/15/20 Page 21 of 44

DICA MARKETING CO

104 INDUSTRIAL RD
GUTHRIE CENTER, IA 50115
EMAIL:

FAX:

DISA INC.

DEPT. 890314

PO BOX 120314
DALLAS, TX 75312-0314
EMAIL:

FAX:

DONOVAN OVERCAST
958 ASSINIBOINE AVE
HAVRE, MT 59501
EMAIL:

FAX:

DSI

NO KNOWN ADDRESS
EMAIL: ~

FAX:

DUKART, JEREMIAH
876 ELM AVE
DICKINSON, ND 58601
EMAIL:

FAX:

DUTCHER-PHIPPS CRANE &
RIGGING CO.

PO BOX 910

MONAHANS, CO 79756
EMAIL:

FAX:

EAST END AUTO & TRUCK PARTS,
INC.

64 10TH AVE E

PO BOX 183

DICKINSON, ND 58601

EMAIL:

FAX:

EIDE CHRYSLER
1112 MISSOURI AVE
BISMARK, ND 58504
EMAIL:

FAX:

EIDE FORD LINCOLN

800 E BISMARCK EXPRESSWAY
BISMARCK, ND 58504

EMAIL:

FAX:

EMRYS LOCKSMITHING LLC
PO BOX 514

WILLISTON, ND 58802-0514
EMAIL:

FAX:
Case 20-32643 Document1 Filed in TXSB on 05/15/20 Page 22 of 44

ENERGY307, LLC

6790 CASPER MOUNTAIN ROAD
CASPER, WY 82601

EMAIL: dan@energy307.com
FAX:

ENERSTAR RENTALS AND
SERVICES LTD

#102, 579 3RD STREET SE
MEDICINE HAT, AB T1A OH2 CANADA
EMAIL:

FAX:

EQUIPMENT SALES & SERVICE LTD
2111 80TH AVE

EDMONTON, AB T6P 1N3 CANADA
EMAIL: kmaguire@essltd.com

FAX:

ERWIN CRANE

1340 TUSKAWILLA RD SUITE 104
WINTER SPRINGS, FL 32708
EMAIL: berwin@erwincrane.com
FAX:

ESSENTIAL LOGISTICS, LLC >
8301 FAIRBANKS N. HOU.
HOUSTON, TX 77064

EMAIL:
luis.galicia@essentiallogistics.net
FAX:

ESSENTIAL LOGISTICS, LLC
PO BOX 732951

DALLAS, TX 75373-2951
EMAIL:

FAX:

FASTENAL

PO BOX 978

WINONA, MN 55987-0978
EMAIL:

FAX:

FLEETPRIDE INC

PO BOX 847118
DALLAS, TX 75284-7118
EMAIL:

FAX:

FLITE LINE EQUIPMENT

12080 MIRAMAR PARKWAY STE 105
MIRAMAR, FL 33025

EMAIL:

FAX:

FOREFRONT REAL ESTATE, LLC
800 WERNER CT STE 350
CASPER, WY 82601

EMAIL: lisa@forefrontrealtors.com
FAX:
Case 20-32643 Document 1 Filed in TXSB on 05/15/20 Page 23 of 44

FORREST BROTHERS TIRE AND
ALIGNMENT

2525 E 8TH ST

ODESSA, TX 79761

EMAIL:

FAX:

FOUR SEASONS TROPHIES
2589 3RD.AVE WEST
DICKINSON, ND 58601
EMAIL:

FAX:

FREEDOM MOBIL WASH
391 TAHOE DR
LOVELAND, CO 80538
EMAIL:

FAX:

FRONTIER BUSINESS PRODUCTS
3250 QUENTIN STREET, SUITE 120
AURORA, CO 80011

EMAIL:

FAX:

FRONTIER DRILLING LLC
NO KNOWN ADDRESS
EMAIL:

FAX:

G&G GARBAGE LLC
PO BOX 1178
BAKER, MT 59313
EMAIL:

FAX:

GENERAL EQUIPMENT AND
SUPPLIES, INC.

4300 MAIN AVENUE
FARGO, ND 58103

EMAIL:

FAX:

GENERAL STEEL AND SUPPLY CO
PO BOX 1034

DICKINSON, ND 58602-1034
EMAIL:

FAX:

GENERAL TRUCK PARTS &
EQUIPMENT

4040 W 40TH STREET
CHICAGO, IL 60632

EMAIL:

FAX:

GEORGES TIRE SHOP
631 26TH AVE E
DICKINSON, ND 58601
EMAIL:

FAX:
Case 20-32643 Document1 Filed in TXSB on 05/15/20 Page 24 of 44

GLOBAL SPECIALIZED SERVICES
LLC

PO BOX 51608

CASPER, WY 82605

EMAIL:

FAX:

GRACEFULL INDUSTRIES
PO BOX 3174
GRAPEVINE, TX 76099
EMAIL:

FAX:

GRAINGER INDUSTRIAL SUPPLY
DEPT 886104362

PALATINE, IL 60038-0001

EMAIL:

FAX:

GREATAMERICA FINANCIAL SVCS
PO BOX 660831

DALLAS, TX 75266-0831

EMAIL:

FAX:

GREEN TREE TRANSPORTATION
COMPANY

DEPARTMENT GTC

PO BOX 644831

PITTSBURGH, PA 15264-4831
EMAIL:

FAX:

GREGS WELDING
PO BOX 1807
GILLETTE, WY 82717
EMAIL:

FAX:

H & E EQUIPMENT SERVICES
PO BOX 849850

DALLAS, TX 75284

EMAIL:

FAX:

H&H SERVICES LLC
PO BOX 206
MORRILL, NB 69358
EMAIL:

FAX:

HADEN’S HAULING LTD.
RICHARD WELLS

NO KNOWN ADDRESS

EMAIL: capstan107@hotmail.com
FAX:

HALE HEAVY HAUL

92 RT. 73 & COOPER RD
PO BOX 1400
VOORHEES, NJ 08043
EMAIL:

FAX:
Case 20-32643 Document 1 Filed in TXSB on 05/15/20 Page 25 of 44

HALL & EVANS LLC

4001 SEVENTEETH STREET, SUTIE
300

DENVER, CO 80202-2034

EMAIL:

FAX:

HAUCK SALES & SERVICE
3186 110X AVE. S.W.
DICKINSON, ND 58601
EMAIL:

FAX:

HEART RIVER CLEANING, LLC
791 9TH AVE W

DICKINSON, ND 58601

EMAIL:

FAX:

HIGHMARK LOGISTICS &
HEAVYHAUL INC

24 WM BRADBURY PL
LEDUC, AB T9E 6M9 CANADA
EMAIL:

FAX:

HILLSTROM CRANE & INSPECTION
5807 VICTORIA AVE

WILLISTON, ND 58801

EMAIL:

FAX:

HOMAX OIL SALE, INC
605 S POPLAR ST
CASPER, WY 82601
EMAIL:

FAX:

HONNEN EQUIPMENT COMPANY
5055 E 72ND AVE

COMMERCE CITY, CO 80022
EMAIL:

FAX:

HORIZON CABLE SERVICE, INC.
45 NORTH COOLEY DRIVE
OKLAHOMA CITY, OK 73127
EMAIL:

FAX:

HORIZON CABLE SERVICE, INC.
PO BOX 270895

OKLAHOMA CITY, OK 73127
EMAIL:

FAX:

HOSE & RUBBER SUPPLY
PO BOX 158

RANDOLPH, UT 84064
EMAIL:

FAX:
Case 20-32643 Document1 Filed in TXSB on 05/15/20 Page 26 of 44

HOSEWORX INTERNATIONAL
PO BOX 3192

ODESSA, TX 79760

EMAIL:

FAX:

HOUSTON SECIALTY INSURANCE
LISA M. LAMPKIN

11766 WILSHIRE BLVD, 6TH FL.
LOS ANGELES, CA 90025-6546
EMAIL:

FAX:

HOWARD SUPPLY COMPANY, LLC
DEPARTMENT 6890

PO BOX 4248

HOUSTON, TX 77210-4248

EMAIL:

FAX:

HUGHES OILFIELD
TRANSPORTATION INC
2513 N MERCURY AVE
ODESSA, TX 79763
EMAIL:

FAX:

HUNTERS PILOT CAR, LLC
PO BOX 71

GARDENDALE, TX 79758
EMAIL:

FAX:

HUTZ WELDING SERVICE & REPAIR
LLC

845 IMPLEMENT DRIVE
DICKINSON, ND 58601

EMAIL:

FAX:

IBS INC

PO BOX 1717
AUBURN, WA 98071
EMAIL:

FAX:

INCORP

3773 HOWARD HUGHES PKWY
SUITE 500S

LAS VEGAS, NV 89169-6014
EMAIL:

FAX:

INTERSTATE ALL BATTERY CENTER
3731 E 2ND

CASPER, WY 82609

EMAIL:

FAX:

INTERSTATE BATTERIES OF WEST
TEXAS

PO BOX 60264

MIDLAND, TX 79711

EMAIL:

FAX:
Case 20-32643 Document1 Filed in TXSB on 05/15/20 Page 27 of 44

INTERSTATE POWER SYSTEMS
3805 4TH AVE W

WILLISTON, ND 58801-2624
EMAIL:

FAX:

ISN SOFTWARE CORPORATION
PO BOX 841808

DALLAS, TX 75284-1808

EMAIL:

FAX:

J&J OPERATING, LLC
537 27TH AVE E
DICKINSON, ND 58601
EMAIL:

FAX:

J&J STEEL & SUPPLY
PO BOX 1886

ODESSA, TX 79760-1886
EMAIL:

FAX:

J.J. KELLER & ASSOCIATES INC.

PO BOX 548

NEENAH, WI 5457--0548
EMAIL:

FAX:

JAKES AUTO DETAILING
932 4TH AVE W
DICKINSON, ND 58601
EMAIL:

FAX:

JAY RS AUTOBODY LLC
11113 32ND ST SW
DICKINSON, ND 58601
EMAIL:

FAX:

JDM OIL & SERVICE LLC
10745 E STANFORD
GARDENDALE, TX 79758
EMAIL:

FAX:

JEROME DISTRIBUTING
455 23RD AVE EAST

PO BOX 2277
DICKINSON, ND 58601
EMAIL:

FAX:

JIMMY B TRUCKING, LLC
4860 N WARDWELL AVE
BAR NUNN, WY 82601
EMAIL:

FAX:
Case 20-32643 Document 1 Filed in TXSB on 05/15/20 Page 28 of 44

JLPJ PROPERTIES, LLC

3262 110Z AVENUE SW
DICKINSON, ND 58601-9402
EMAIL: sacel@ndsupernet.com
FAX:

JM SERVICES CRANE AND RIGGING,
Co.

5610 INTERSTATE AVE

BILLINGS, MT 59101

EMAIL:

FAX:

JP STEEL SUPPLY
124 24TH STE
DICKINSON, ND 58601
EMAIL:

FAX:

JR TRUCKING LLC
PO BOX 225
VERNAL, UT 84078
EMAIL: —

FAX:

JT BROTHERS TRANSPORTATION
108 LAHAINA DR

ODESSA, TX 79762

EMAIL:

FAX:

JUST-IN GLASS/FIX IT SHOP
316 21ST STE

DICKINSON, ND 58601
EMAIL:

FAX:

KIMBALL MIDWEST

DEPT L2780

COLUMBUS, OH 43260-2780
EMAIL:

FAX:

KIRBY-SMITH MACHINERY, INC
7301 E INTERSTATE 20E
ODESSA, TX 79765

EMAIL:

FAX:

KTSDI LLC

801 E. MIDDLETOWN ROAD
NORTH LIMA, OH 44452
EMAIL:

FAX:

L&S TRUCKING INC
PO BOX 1260
VERNAL, UT 84078
EMAIL:

FAX:
Case 20-32643 Document1 Filed in TXSB on 05/15/20 Page 29 of 44

LARRYS ALIGNMENT
631B 26TH AVE EAST
DICKINSON, ND 58601
EMAIL:

FAX:

LEEK SAFETY & FIRE EQUIPMENT
INC.

PO BOX 1583

ODESSA, TX 79760

EMAIL:

FAX:

LEGION RIG SERVICES LLC
NO LONGER IN BUSINESS
EMAIL:

FAX:

LEGION RIG SERVICES, LLC
PO BOX 74

LUCERNE, CO 80646

EMAIL:

FAX:

LEON WELDING & ROAD SERVICES,

LLC

5212 ANGUS RD
ODESSA, TX 79764
EMAIL:

FAX:

LIEBHERR CRANES, INC.
PO BOX 603928
CHARLOTTE, NC 28260-3928
EMAIL:

FAX:

LITHIA AUTO STORES
2510 E 8TH

ODESSA, TX 79761
EMAIL:

FAX:

LOADED DICE SAFETY
PO BOX 13627
ODESSA, TX 79768
EMAIL:

FAX:

LODGE PROS DICKINSON, LLC
2431 3RD AVE WEST
DICKINSON, ND 58601

EMAIL:

FAX:

LOGO MAGIC

2068 3RD AVE W
DICKINSON, ND 58601-3015
EMAIL:

FAX:
Case 20-32643 Document1 Filed in TXSB on 05/15/20 Page 30 of 44

LONG VIEW SYSTEMS
CORPORATION

555 - 17TH STREET, SUITE 1600
DENVER, CO 80202

EMAIL:

FAX:

LSM MANAGEMENT CORP.

109 N. POST OAK LNE, STE 400
HOUSTON, TX 77024

EMAIL: don@LSMcrane.com
FAX:

M. HASTEY CONSTRUCTION
PO BOX 339

PLAINVIEW, TX 79073
EMAIL:

FAX:

MACS INC

5970 50TH AVE S
MOORHEAD, MN 56560
EMAIL:

FAX:

MAGID GLOVE & SAFETY MFG. CO.

LLC

PO BOX 95081
CHICAGO, IL 60694-5081
EMAIL:

FAX:

MAHLEN TRUCKING, LLC
816 16TH AVE E
DICKINSON, ND 58601
EMAIL:

FAX:

MBI ENERGY SERVICES
PO BOX 912524
DENVER, CO 80291-2524
EMAIL:

FAX:

MCCARTY EQUIPMENT
PO BOX 841388
DALLAS, TX 75284-1388
EMAIL:

FAX:

MCKENZIE COUNTY AUDITOR
201 5TH STREET NW
WATFORD CITY, ND 58854
EMAIL:

FAX:

MCKENZIE ELECTRIC
COOPERATIVE, INC

PO BOX 649

WATFORD CITY, ND 58854-0649
EMAIL:

FAX:
Case 20-32643 Document 1 Filed in TXSB on 05/15/20 Page 31 of 44

MCS DEPT. OF TRANSPORTATION

PO BOX 445

WIBAUX, MT 59353-0445
EMAIL:

FAX:

MCWHORTERS LTD
1008 TEXAS AVE
LUBBOCK, TX 79401
EMAIL:

FAX:

MELLMER TOOLS, LLC
502 15TH ST WEST
DICKINSON, ND 58601
EMAIL:

FAX:

MERCER COUNTY HIGHWAY
DEPARTMENT

5935 CTY ROAD 20

PO BOX 412

BEULAH, ND 58523

EMAIL:

FAX:

MGM RURAL SANITATION
P.O. BOX 261

DICKINSON, ND 58602
EMAIL:

FAX:

MICHELIN, NORTH AMERICA, INC.
PO BOX 100860

ATLANTA, GA 30384-0860

EMAIL:

FAX:

MICROTEL INN AND SUITES
3820 4TH AVENUE W
WILLISTON, ND 58801
EMAIL:

FAX:

MIDLAND CENTRAL APPRAISAL
DISTRICT

4631 ANDREWS HWY

PO BOX 908002

MIDLAND, TX 79708-0002
EMAIL:

FAX:

MIDWEST DOORS OF DICKINSON,
INC

501 21ST AVE E

DICKINSON, ND 58601

EMAIL:

FAX:

MIDWEST TRUCK PARTS & SERVICE
5075 COOK ST

DENVER, CO 80216

EMAIL:

FAX:
Case 20-32643 Document1 Filed in TXSB on 05/15/20 Page 32 of 44

MITCHELLS CRANE & TRUCKING,
LLC

PO BOX 1192

BAKER, MT 59313

EMAIL:

FAX:

MM&J ACCOUNTING INC.
PO BOX 70

PARK RIDGE, IL 60068
EMAIL:

FAX:

MONTANA DEPARTMENT OF
REVENUE

PO BOX 6309

HELENA, MT 59604-6309
EMAIL:

FAX:

MONTANA STATEFUND
PO BOX 4759

HELENA, MT 59604-4759
EMAIL:

FAX:

MONTANA-DAKOTA UTILITIES CO.

PO BOX 5600

BISMARCK, ND 58506-5600
EMAIL:

FAX:

MUTH ELECTRIC, INC
PO BOX 1400
MITCHELL, SD 57301
EMAIL:

FAX:

NAPA AUTO PARTS (CASPER)
PO BOX 2727

CASPER, WY 82602

EMAIL:

FAX:

NAPA AUTO PARTS (COLORADO)
210 S MAIN ST

LONGMONT, CO 80501

EMAIL:

FAX:

NAPA AUTO PARTS BARRON
SERVICE PARTS CO

409 E 2ND ST

ODESSA, TX 79761

EMAIL:

FAX:

NATIONAL HEAVY HAUL
701 EAST GATE DR STE 110
MT LAUREL, NJ 08054
EMAIL:

FAX:
Case 20-32643 Document 1 Filed in TXSB on 05/15/20 Page 33 of 44

NATIONS FUND I, LLC

501 MERRITT SEVEN

NORWALK, CT 06851

EMAIL:
ABerger@nationsequipmentfinance.com
FAX:

NBIS-CTIS

2859 PACES FERRY ROAD, SUITE
800

ATLANTA, GA 30339

EMAIL:

FAX:

NELSON CONTRACTING
1504 12TH STREET NE
WATFORD CITY, ND 58854
EMAIL: ,

FAX:

NELSON INTERNATIONAL - NELSON
LEASING, INC.

PO BOX 993

WILLMAR, MN 56201

EMAIL:

FAX:

NEMONT

PO BOX 600
SCOBEY, MT 59263
EMAIL:

FAX:

NFP RETIREMENT, INC

265 FRANKLIN STREET 16TH FLOOR
BOSTON, MA 02110

EMAIL:

FAX:

NOBLE TRUCKING, LLC

1925 S TIMBERLINE, FRONT OFFICE
BUILDING

FT COLLINS, CO 80525

EMAIL:

FAX:

NORTH DAKOTA STATE PATROL
600 E. BLVD, DEPT 504
BISMARCK, ND 58505

EMAIL:

FAX:

NORTH DAKOTA WORKFORCE
SAFETY & INSURANCE

1600 EAST CENTRUY AVENUE,
SUITE 1

PO BOX 5585

BISMARCK, ND 58506-5585
EMAIL:

FAX:

NORTHERN HEAVY DUTY TRUCK
PARTS

PO BOX 918

WATFORD CITY, ND 58854
EMAIL:

FAX:
Case 20-32643 Document 1 Filed in TXSB on 05/15/20 Page 34 of 44

NORTHWEST TIRE INC.
463 22ND AVE E
DICKINSON, ND 58601
EMAIL:

FAX:

OGBURNS TRUCK PARTS
PO BOX 4630

FORT WORTH, TX 76164
EMAIL:

FAX:

OK TIRE STORE - WATFORD
505 6TH AVE SE

WATFORD CITY, ND 58854
EMAIL:

FAX:

OREILLY AUTO PARTS

PO BOX 9464

SPRINGFIELD, MO 65801-9464
EMAIL:

FAX:

OVERHEAD DOOR CO OF THE
PERMIAN BASIN

PO BOX 2932

MIDLAND, TX 79702

EMAIL: -

FAX:

PACCAR PARTS

PACCAR PARTS LOCKBOX

PO BOX 731165
DALLAS, TX 75373-1165
EMAIL:

FAX:

PALMER ESCORT SERVICE
4252 N CYPRESS AVE
ODESSA, TX 79764-9300
EMAIL:

FAX:

PARADISE DRY CLEANING &
LAUNDRY

PO BOX 87

DICKINSON, ND 58602-0087
EMAIL:

FAX:

PATRIOT SALES & SERVICE LLC
155 IDA ST

OMAHA, NE 68110

EMAIL:

FAX:

PAUL J & GARY A HESS TRUCKING
PO BOX 35

LINDSEY, TX 76250

EMAIL:

FAX:
Case 20-32643 Document1 Filed in TXSB on 05/15/20 Page 35 of 44

PAYNEWEST INSURANCE
3289 GABEL RD
BILLINGS, MT 59102
EMAIL:

FAX:

PENSION ASSURANCE LLP
20335 VENTURA BLVD, SUITE 305
WOODLAND HILLS, CA 91364
EMAIL:

FAX:

PEPS/ BOTTLING CO
PO BOX 639

MINOT, ND 58702-0639
EMAIL:

FAX:

PERFORMANCE TRUCK CENTER
2019 W VILLARD

DICKINSON, ND 58601

EMAIL:

FAX:

PERMIAN TRUCK & RENTALS
PO BOX 225

GARDENDALE, TX 79758
EMAIL:

FAX:

POWER EQUIPMENT CO
PO BOX 912999
DENVER, CO 80291
EMAIL:

FAX:

PRAIRIE AUTO PARTS
P.O. BOX 1263
DICKINSON, ND 58602
EMAIL:

FAX:

PRAXAIR DISTRIBUTION, INC.
DEPT CH 10660

PALATINE, !L 60055-0660
EMAIL:

FAX:

PREMIER TRUCK GROUP
PO BOX 840827

DALLAS, TX 75284-0827
EMAIL:

FAX:

PROFESSIONAL COMMUNICATIONS
PO BOX 61830

MIDLAND, TX 79711-1830

EMAIL:

FAX:
Case 20-32643 Document1 Filed in TXSB on 05/15/20 Page 36 of 44

PS PILOTING SERVICE, LLC
812 E 18TH STREET
GREELEY, CO 80631

EMAIL:

FAX:

PUMP SYSTEMS LLC

PO BOX 1940

DICKINSON, ND 58602-1940
EMAIL:

FAX:

QUALITY MAT COMPANY OF NORTH
DAKOTA, LLC

6550 TRAM RD

BEAUMONT, TX 77713

EMAIL: —

FAX:

QUALITY QUICK PRINT INC.
37 1ST AVE WEST
DICKINSON, ND 58601
EMAIL: -

FAX:

QUALITY TIRE COMPANY
1335 W 2100S

SALT LAKE CITY, UT 84119
EMAIL:

FAX:

R&J COMMUNICATIONS CO.
27 22ND STREET E STE B
DICKINSON, ND 58601
EMAIL:

FAX:

RED ROCK FORD OF DICKINSON
2585 I-94 BUS. LOOP EAST
DICKINSON, ND 58601

EMAIL:

FAX:

RED ROCK FORD WILLISTON
202 1ST AVE EAST
WILLISTON, ND 58801

EMAIL:

FAX:

REDSKY MODULAR SERVICES, INC
2584 TED TROUT DR

LUFKIN, TX 75904

EMAIL:

FAX:

REGENT REAL PROPERTIES, LTD
6010 EAST HWY. 191, SUITE 145 C/O
THE HAVENS GROUP, INC.

ODESSA, TX 79762

EMAIL:
Mackenzie.bosworth@havensgroup.net
FAX:
Case 20-32643 Document1 Filed in TXSB on 05/15/20 Page 37 of 44

RELIABLE PERMIT SOLUTIONS, LLC

4700 TOPEKA DRIVE
TARZANA, CA 91356
EMAIL:

FAX:

RHINEHART OIL CO, INC.
PO BOX 418

AMERICAN FORK, UT 84003
EMAIL:

FAX:

RICOH USA

PO BOX 660342
DALLAS, TX 75266-0342
EMAIL:

FAX:

RIGGING & TOOLS

2031 LEE AVE

BISMARCK, ND 58504-6726
EMAIL:

FAX:

RISE BROADBAND

PO BOX 844580
BOSTON, MA 02284-4580
EMAIL:

FAX:

RL SIGNOR HOLDINGS LLC
6034 WEST COURTYARD DRIVE,
SUITE 288

AUSTIN, TX 78730

EMAIL:

FAX:

RMS CRANES, LLC
1961 E 64TH AVE
DENVER, CO 80229
EMAIL:

FAX:

ROCKY MOUNTAIN INDUSTRIAL
SUPPLY

1711 ENGLISH AVE

CASPER, WY 82601

EMAIL:

FAX:

ROGERS FORD SALES INC

4200 W WALL STREET
MIDLAND, TX 79703
EMAIL:

FAX:

ROUGHRIDER SEPTIC
2157 3RD ST W
DICKINSON, ND 58601
EMAIL:

FAX:
Case 20-32643 Document1 Filed in TXSB on 05/15/20 Page 38 of 44

RUDYS LOCK & KEY, LLC
663 EAST. VILLARD STREET
DICKINSON, ND 58601
EMAIL:

FAX:

RYAN MOTORS, INC
1212 2ND ST WEST
WILLISTON, ND 58801
EMAIL:

FAX:

SACKS TIERNEY

4250 DRINKWATER BLVD - FOURTH
FLOOR —

SCOTTSDALE, AZ 85251 3693
EMAIL:

FAX:

SAFETY WORKS LLC
23 SIMS ST
DICKINSON, ND 58601
EMAIL:

FAX:

SAFETY-KLEEN SYSTEMS, INC
2600 N CENTRAL EXPY, SUITE 200
RICHARDSON, TX 75080

EMAIL:

FAX:

SANTINI GROUP USD

1876 GOLDEN HORIZON DRIVE
LAS VEGAS, NV 89123

EMAIL: tarah@santinicorpusa.com
FAX:

SAX MOTOR CO

52 21ST STREET E
DICKINSON, ND 58601
EMAIL:

FAX:

SCHAEFFER MANUFACTURING CO.
DEPT 3518, PO BOX 790100

ST. LOUIS, MO 63179-0100

EMAIL:

FAX:

SECRETARY OF STATE OF TEXAS -
REPORTS UNIT

PO BOX 12028

AUSTIN, TX 78711-2028

EMAIL:

FAX:

SKV LLC

PO BOX 542
WRIGHT, WY 82732
EMAIL:

FAX:
Case 20-32643 Document1 Filed in TXSB on 05/15/20 Page 39 of 44

SKYGROUND GROUP INC
PO BOX 47
CLEAERBROOK, MN 56634
EMAIL:

FAX:

SM FENCING AND ENERGY
SERVICES

11074 32 EST SW
DICKINSON, ND 58601
EMAIL:

FAX:

SOUTHERN TIRE MART
12618 WEST I-20 EAST
ODESSA, TX 79765
EMAIL:

FAX:

SOUTHWEST WATER AUTHORITY
4665 2ND STREET SW
DICKINSON, ND 58601

EMAIL:

FAX:

SPARTAN CONSULTING & SAFETY,
LLC

PO BOX 9238

MIDLAND, TX 79708

EMAIL:

FAX:

SPECIAL DESIGNS

14 N HORSESHOE BEND
ODESSA, TX 79763
EMAIL:

FAX:

STARK COUNTY AUDITOR
PO BOX 130

DICKINSON, ND 58602-0130
EMAIL:

FAX:

STATE LINE ESCORT, LLC
PO BOX 535

KERRICK, TX 79051
EMAIL:

FAX:

STATE OF NORTH DAKOTA - OFFICE
OF STATE TAX COMMISSIONER

600 E BOULEVARD AVE., DEPT.127
BISMARCK, ND 58505-0599

EMAIL:

FAX:

STEVE SHARP TRANSPORTATION
PO BOX 160

COKEVILLE, WY 83114

EMAIL:

FAX:
Case 20-32643 Document1 Filed in TXSB on 05/15/20 Page 40 of 44

STEWART & STEVENSON
11120 W HIGHWAY 80
ODESSA, TX 79765
EMAIL:

FAX:

STINGER FABRICATION & SUPPLY
LLC

PO BOX 61427

MIDLAND, TX 797171

EMAIL:

FAX:

T.E.C.H. DIAGNOSTIC CONSULTING
LLC

PO BOX 50647

CASPER, WY 82601

EMAIL:

FAX:

TALK THE ROCKIES

PO BOX 692
WESTMINSTER, CO 80036
EMAIL: —

FAX:

TAYLOR, TERRY & CINDY
3676 116TH AVE SW
DICKINSON, ND 58601
EMAIL: DTaylor@entrec.com
FAX:

TBK BANK, SSB

12700 PARK CENTRAL DR, SUITE
1700

DALLAS, TX 75251

EMAIL:
tbkbank.notification@zixmessagecenter.
com

FAX:

TEXAS COMMISSION ON
ENVIRONMENTAL QUALITY
12100 PARK 35 CIRCLE
AUSTIN, TX 78753

EMAIL:

FAX:

TEXAS DEPARTMENT OF
TRANSPORTATION

125 EAST 11TH ST.
AUSTIN, TX 78701

EMAIL:

FAX:

TEXAS GENERAL LAND OFFICE
PO BOX 12873

AUSTIN, TX 78711-3873

EMAIL:

FAX:

THE GOODYEAR TIRE & RUBBER
COMPANY

PO BOX 277808

ATLANTA, GA 30384-7808

EMAIL:

FAX:
Casé 20-32643 Document1 Filed in TXSB on 05/15/20 Page 41 of 44

THE HOSE CONNECTION INC
PO BOX 13622

ODESSA,.TX 79768

EMAIL:

FAX:

THOMSKI HOT SHOTTERS LLC
343 SPRUCE ST

DICKINSON, ND 58601

EMAIL:

FAX:

TITAN MACHINERY-CONSTRUCTION
DIV

3079 ENERGY DRIVE

DICKINSON, ND 58601

EMAIL:

FAX:

TJD CONSULTING LLC
PO BOX 428
MANDAREE, ND 58757
EMAIL:

FAX:

TLR & SONS HYDRAULICS &
DESIGN, INC

PO BOX 60593

MIDLAND, TX 79765

EMAIL:

FAX:

TOTAL SAFETY

2297 |-94 BUSINESS LOOP EAST
DICKINSON, ND 58601

EMAIL:

FAX:

TRUCK UTILITIES INC
2370 ENGLISH STREET
ST. PAUL, MN 55109
EMAIL:

FAX:

TRUCK WASH EXPRESS
10124 LOVES WAY
WILLISTON, ND 58801
EMAIL:

FAX:

TYLER KRUSE

NO KNOWN ADDRESS
EMAIL:

FAX:

UNITED PRAIRIE COOPERATIVE
307 MAIN STREET

PO BOX 340

NEW TOWN, ND 58763

EMAIL:

FAX:
Case 20-32643 Document1 Filed in TXSB on 05/15/20 Page 42 of 44

UNITED STATES TREASURY
PO BOX 804525
CINCINNATI, OH 45280-4525
EMAIL:

FAX:

UNITED STATES TRUSTEE
515 RUSK STREET, STE 3516
HOUSTON, TX 77002

EMAIL:

FAX:

UPS SUPPLY CHAIN SOLUTIONS
LOCKBOX 577

CAROL STREAM, IL 60132-0577
EMAIL:

FAX:

US ATTORNEYS OFFICE FOR
SOUTHERN DISTRICT OF TEXAS
1000 LOUISIANA, STE 2300
HOUSTON, TX 77002

EMAIL:

FAX:

VIPER SPECIALIZED SERVICES, LLC
2306 N FM 1788

MIDLAND, TX 79707

EMAIL:

FAX:

VISIONARY BROADBAND
PO BOX 2799

GILLETTE, WY 82717
EMAIL:

FAX:

VUE 28 APARTMENTS

3332 28TH STREET WEST
WILLISTON, ND 588014

EMAIL: vue28dir@weidner.com
FAX:

WAGNER SUPPLY COMPANY
PO BOX 225387

DALLAS, TX 75222

EMAIL:

FAX:

WARREN CAT

PO BOX 78004
PHOENIX, AZ 85062
EMAIL:

FAX:

WAYSIDE RADIATOR
1339 E 2ND

ODESSA, TX 79761
EMAIL:

FAX:
Case 20-32643 Document1 Filed in TXSB on 05/15/20 Page 43 of 44

WD CRANE INSPECTION AND
SERVICES

PO BOX 291

MATHIS, TX 78368

EMAIL:

FAX:

WELLS FARGO CAPITAL FINANCE
CORPORATION CANADA

BENNETT JONES LLP, MARK S.
LAUGESEN

3400 ONE FIRST CANADIAN PLACE
P.O. BOX 130

TORONTO, ONTARIO M5X 1A4
CANADA

EMAIL: laugesenm@bennettjones.com
FAX:

WEST TEXAS COMMERCIAL
CLEANING, LLC

850 TOWER DR STE 106
ODESSA, TX 79761

EMAIL:

FAX:

WEST TEXAS THERMO KING
PO BOX 32018

AMARILLO, TX 79120-2018
EMAIL: —

FAX:

WEST TEXAS WINDSHIELDS
926 N GRANDVIEW
ODESSA, TX 79761

EMAIL: °

FAX:

WESTERN DAKOTA ENERGY
ASSOCIATION

1661 CAPITOL WAY
BISMARCK, ND 58501

EMAIL:

FAX:

WESTLIE TRUCK CENTER OF
DICKINSON

P.O. BOX 548

MINOT, ND 58702

EMAIL:

FAX:

WHITING PETROLEUM CORP
1700 BROADWAY, STE 2300
DENVER, CO 80290

EMAIL:

FAX:

WILLIAM SCOTSMAN
901 BOND STREET
BALTIMORE, MD 21231
EMAIL:

FAX:

WINCHES INC.
3356 KERMIT HWY
ODESSA, TX 79764
EMAIL:

FAX:
Case 20-32643 Document1 Filed in TXSB on 05/15/20 Page 44 of 44

WOOD GROUP USA, INC
PO BOX 733325
DALLAS, TX 75373-3325
EMAIL:

FAX:

WTG FUELS, INC / GASCARD
PO BOX 3514

MIDLAND, TX 79702

EMAIL:

FAX:

WURTH USA INC

PO BOX 843948
DALLAS, TX 75284-3948
EMAIL:

FAX:

WYOMING DEPARTMENT OF
TRANSPORTATION

5300 BISHOP BLVD
CHEYENNE, WY 82009-3340
EMAIL:

FAX:

WYOMING STEEL AND RECYCLING
IRON AND METALS INC

POB 159

MILLS, WY 82644

EMAIL:

FAX:

XCEL ENERGY

PO BOX 8

EAU CLAIRE, WI 54702-0008
EMAIL:

FAX:

YELLOWHOUSE MACHINERY CO.
PO BOX 31388

AMARILLO, TX 79120

EMAIL:

FAX:

YOKOHAMA TIRE CORPORATION
1 MACARTHUR PL STE 800
SANTA ANA, CA 92806

EMAIL:

FAX:
